Citation Nr: 1009605	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  07-19 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine 
with discogenic disease.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left lower extremity radiculopathy.

4.  Entitlement to an initial evaluation in excess of 30 
percent for degenerative joint disease of the right shoulder.

5.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

6.  Entitlement to an initial evaluation in excess of 10 
percent for scar of left anterior thigh.




REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
September 2005, January 2007, and July 2008 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In June 2009, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

Withdrawal of an issue on appeal may be made by the appellant 
or by his authorized representative in writing. 38 C.F.R. § 
20.204 (2009).  The Board notes that in January 2007, the RO 
received a VA Form 2104138, Statement in Support of Claim, 
signed by the Veteran in which indicated his desire to have 
his appeal for home adaptation and adaptive housing 
withdrawn.  Therefore, these issues are withdrawn and are no 
longer in appellate status.

The Veteran is receiving a separate 10 percent rating for 
left lower extremity radiculopathy with an evaluation of 10 
percent effective April 8, 2005.  Although the Veteran did 
not submit a Notice of Disagreement (NOD) specifically with 
the rating assigned for left lower extremity radiculopathy, 
he submitted an NOD with respect to the September 2005 rating 
decision and the issue of service connection for a back 
condition.  As the Board finds that the separate rating for 
left lower extremity is part and parcel of the Veteran's back 
condition, the Board considers this issue also on appeal.      

In an October 2008 letter from the Veteran, he stated that he 
disagreed with only being awarded 10 percent for the totality 
of his tender scars.  The Veteran stated that he had 15 
tender scars throughout his body.  The Board is accepting 
this statement as a notice of disagreement with the July 2008 
rating decision which granted service connection for left 
anterior thigh scar.  In addition, the Board finds that this 
statement also is a claim for increased rating for back 
scars, right upper arm scar, left foot scar.  As such, the 
issues for higher ratings for all service-connected scars are 
being referred to the RO for appropriate action.

The issues of entitlement to an evaluation in excess of 40 
percent for degenerative joint disease of the lumbar spine 
with discogenic disease, entitlement to an evaluation in 
excess of 10 percent for bilateral hearing loss, and 
entitlement to an initial evaluation in excess of 10 percent 
for left anterior thigh scar are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's sleep apnea is not related to active 
service.

2.  During the appeal period, the Veteran's service-connected 
right shoulder disability, at its worst, was productive of 
flexion limited to 70 degrees, abduction limited to 45 
degrees; it was not productive of ankylosis, additional 
limitation due to pain, fatigue, weakness, or lack of 
endurance to limit motion to 25 degrees from side, or 
nonunion or dislocation of the humerus.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307. 3.309 (2009).

2.  The criteria for an initial evaluation in excess of 30 
percent for right shoulder degenerative joint disease have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200 to 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  
	


Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the United States Court of 
Appeals for Veterans Claims held that, pursuant to 38 U.S.C. 
§ 5103(a) (2008) (currently at 38 U.S.C. § 5103(a)(1)), a 
VCAA notice for an increased rating claim must include the 
following information:  (1) the VA must notify the Veteran 
that in order to substantiate a claim, he or she must provide 
(or ask the VA to obtain) medical or lay evidence 
demonstrating that his or her disability has worsened or 
increased in severity and the effect the worsening has had on 
his or her employment and daily life; (2) if the Veteran's 
current diagnostic code "contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell 
the Veteran that if he or she is assigned a higher rating, 
that rating will be determined by applying relevant 
diagnostic codes, which generally provide for disability 
ratings between 0-100%, "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life"; and (4) the notice must also 
provide examples of the types of medical and lay evidence-
such as job application rejections-that the Veteran may 
submit (or ask the VA to obtain) "that are relevant to 
establishing [her or] his entitlement to increased 
compensation."

Recently, the United States Court of Appeals for the Federal 
Circuit issued a decision on appeal that vacated and remanded 
the decision of the Veterans Claims Court in Vazquez-Flores.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
Sept. 4, 2009).  In view of some potentially qualifying 
language included in the Federal Circuit's decision in 
vacating the CAVC's decision ("insofar as"), it appears 
that only the generic first, third, and fourth elements 
[contained in the CAVC's decision] are in fact required under 
the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in May 2005, June 2005, and 
January 2009 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 
Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, 
the letters informed the appellant of what evidence was 
required to substantiate the claims and of the appellant's 
and VA's respective duties for obtaining evidence, as well as 
how VA determines disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The May and June 2005 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has not identified private medical records to be 
obtained by VA on his behalf.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded VA examinations in June 2005, 
January 2007, and February 2009 for his increased rating 
claim.  There is no objective evidence indicating that there 
has been a material change in the severity of the Veteran's 
service-connected disorders since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The February 2009 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  The examinations in this case are 
adequate upon which to base a decision. 

The Veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his sleep apnea.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran claims that his sleep apnea is 
related to exposure to Agent Orange.  The Board concludes an 
examination is not needed in this case because the only 
evidence indicating the Veteran's sleep apnea is related to 
exposure to Agent Orange is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of sleep apnea is factually shown during service.  
The Board concludes it was not.  The service treatment 
records are absent complaints, findings or diagnoses of sleep 
apnea during service.  On the Report of Medical History 
completed in conjunction with the clinical examination for 
separation from service, the Veteran's denied ever having 
frequent trouble sleeping.  Thus, there is no medical 
evidence that shows that the Veteran suffered from sleep 
apnea during service. 

As for statutory presumptions, for purposes of establishing 
service connection for a disability resulting from exposure 
to a herbicide agent, applicable law provides that a Veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam era, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a).  If a Veteran was exposed to 
a herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
even though there is no record of such disease during 
service: chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes 
mellitus or adult-onset diabetes), Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

The Board acknowledges that the record indicates that the 
Veteran served in the Republic of Vietnam.  However, the 
competent medical evidence does not show that the Veteran has 
a disability that is presumed related to such alleged 
herbicide exposure as sleep apnea is not a disease for which 
a presumption of service connection due to herbicide exposure 
is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The Veteran 
testified at the June 2009 travel board hearing that his 
sleep apnea problems had been going on for 10, 15, 20, years, 
which would put the sleep apnea problems beginning in the 
late 1980s at the earliest.  In light of the clear denials 
from the appellant of continuity of symptomatology, and the 
lack of any relevant history reported between the Veteran's 
date of discharge in 1969 and the late 1980s, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

In this case, the appellant clearly has sleep apnea.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.  However, no medical professional has ever 
related this condition to the appellant's military service.  
A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  Thus, the record is absent evidence of 
in-service incurrence of sleep apnea, evidence of continuity 
of symptomatology, and medical evidence of a nexus between 
service and sleep apnea including the Veteran's service in 
Vietnam in 1969, 

Although the Veteran contends that his sleep apnea is related 
to his service, and more specifically to Agent Orange 
exposure, as a layman he is not competent to offer opinions 
on medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The Veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for degenerative joint disease right shoulder.  As 
such, it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Historically, the Board notes that the Veteran was wounded 
during combat in Vietnam.  Specifically, the Veteran suffered 
multiple fragment wounds to both legs, both arms, his 
abdomen, his back.  In addition to the fragment wounds, the 
Veteran suffered a right hemopneumothorax, left calcaneus 
fracture, left second metacarpal fracture, and a right 
posterior iliac crest fracture.  For these injuries, the 
Veteran was awarded a Purple Heart.

The Veteran's service-connected right shoulder degenerative 
joint disease is rated 30 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of 
shoulder motion.

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203. A 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes. In the instant 
case, the Veteran's right shoulder is considered the major 
upper extremity.

Diagnostic Code 5200 rates favorable ankylosis of the 
scapulohumeral joint with abduction to 60 degrees, reaching 
the mouth and head, as 30 percent disabling.  Intermediate 
ankylosis, between favorable and unfavorable, warrants a 40 
percent rating.  Unfavorable ankylosis with abduction limited 
to 25 degrees is assigned a 50 percent rating.

Limitation of motion of the major shoulder to shoulder level 
warrants a 20 percent evaluation.  Motion to midway between 
the side and shoulder level warrants a 30 percent evaluation.  
Finally, motion no more than 25 degrees from the side 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion with moderate deformity; and a 30 percent rating is 
granted when there is malunion with marked deformity.  Also 
under Diagnostic Code 5202, for recurrent dislocations of the 
major arm at the scapulohumeral joint, a 20 percent rating is 
granted with infrequent episodes; and guarding of movement 
only at shoulder level and a 30 percent rating is granted 
when there are frequent episodes and guarding of all arm 
movements.  A 50 percent rating is granted for fibrous union 
of the minor arm; a 60 percent rating is granted for nonunion 
(false flail joint) of the minor arm; and an 80 percent 
rating is granted for loss of head of (flail shoulder) the 
minor arm.

Diagnostic Code 5203 contemplates impairment of the clavicle 
or scapula. For a major joint, a 10 percent evaluation is 
assigned in cases of malunion or nonunion without loose 
movement. A 20 percent evaluation contemplates dislocation or 
nonunion with loose movement. Alternatively, the disability 
may be rated on impairment of function of a contiguous joint.

VA treatment records indicate that the Veteran presented in 
May 2005 with complaints of right shoulder pain for over one 
month.  

In June 2005, the Veteran demonstrated right shoulder flexion 
and abduction to 80 degrees.  A positive impingement sign in 
the right greater than left shoulder.  Findings were noted to 
be consistent with RC strain.  

At the VA examination in June 2005, the Veteran demonstrated 
flexion to 70 degrees, abduction to 60 degrees, external 
rotation to 75 degrees and internal rotation to 90 degrees 
with tenderness and pain on motion.   X-rays of the right 
shoulder showed mild degenerative joint disease AC joint and 
multiple metallic shrapnel fragments in chest and arm.  The 
examiner noted 4/5 strength of the right shoulder muscles and 
give way weakness.  Impression was chronic right shoulder 
status post shrapnel fragment wounds.

Later that month, the Veteran was seen by an orthopedic 
surgeon, Dr. L.G., who noted that the Veteran complained that 
his right shoulder was stiff and painful for one year.  
Physical examination demonstrated flexion and abduction to 
140 degrees and internal rotation to 60 degrees.  Pain was 
noted at the extremes of motion.  Dr. L.G. noted very tender 
just in front of AC joint.  The rest of the examination noted 
only left shoulder findings.

In September 2005, the Veteran demonstrated flexion to 150 
degrees and internal rotation pocket, both with pain.

In December 2005, the Veteran demonstrated right shoulder 
flexion to 90 degrees, abduction to 90 degrees, NVI, internal 
rotation to belt line, external rotation to 90 degrees.

In March 2006, the Veteran was seen with complaints of 
extreme pain with forward flexion and internal rotation with 
pain localized to AC joint.  Physical examination of the 
right shoulder demonstrated flexion to 110 degrees active and 
150 degrees passive, external rotation to 45 degrees active 
and 50 degrees passive, abduction to 80 degrees passive.  X-
rays showed AC arthritis, mild degenerative joint disease of 
GHJ, and small acromial spur.  Impression was right should AC 
arthritis and possible impingement, doubt RC tear.  The 
Veteran underwent right shoulder open distal clavicle 
excision.  

Later that month, the Veteran demonstrated right shoulder 
flexion to 135 degrees, abduction 45 degrees prior to 
physical therapy and 85 degrees after.  In April 2006, the 
Veteran demonstrated right shoulder flexion to 180 degrees, 
abduction to 120 degrees, internal rotation to belt line, 
external rotation to 75 degrees.  The AC joint was noted to 
be non tender and the Veteran's grip strong.  

In January 2007, the Veteran underwent VA examination.  
Physical examination demonstrated flexion from zero to 90 
degrees with pain at 60 degrees, abduction from zero to 90 
degrees with pain at 60 degrees external rotation from zero 
to 60 degrees with pain at 30 degrees, internal rotation from 
zero to 60 degrees with pain at 30 degrees.  The examiner 
noted that there was no joint ankylosis and no additional 
limitation of motion on repetitive use.  X-rays showed some 
bony demineralization, slight acromial and acromion spur 
formations, multiple shrapnel soft tissue fragments projected 
about the right lower chest and mid-humerus regions, no other 
localizing signs of bone or soft tissue abnormality.

The Veteran underwent VA examination in February 2009.  At 
that time, the Veteran complained of right shoulder daily 
pain average 8/10 without flare ups.  The Veteran stated that 
it hurt to sleep on right shoulder and that it was difficulty 
to do anything requiring overhead usage.

Physical examination of the right shoulder demonstrated 
tender coracoid bicipital groove, lateral epi humerus and AC 
joint region.  On manual muscle strength testing the Veteran 
demonstrated flexion 4/5 and extension 4.5/5 with pain.  
Capillary refill circulation to fingers was normal.  Flexion 
was to 75 degrees, extension to 30 degrees, abduction to 45 
degrees, internal rotation to 45 degrees, and external 
rotation to 40 degrees.  The examiner diagnosed status post 
surgery with excision of distal clavicle and noted functional 
impairment was moderately severe to severe with some 
weakness, no fatigability, and no incoordination.  The 
examiner noted that the major functional impact was pain.  
The examiner also noted that the Veteran did not have flare 
ups and no repeated usage.

In March 2009, the Veteran was seen with complaints of right 
shoulder pain.  X-rays showed advanced degenerative joint 
disease of shoulder.  In June 2009, the Veteran complained of 
right shoulder pain at rest with pain increasing with use.  
Physical examination demonstrated decreased range of motion 
right shoulder.   

The Board has considered whether a disability rating in 
excess of 30 percent is warranted under any of the diagnostic 
codes for evaluating shoulder and arm disability.  However, 
there is no evidence of ankylosis in the shoulder to support 
the application of Diagnostic Code 5200, and no evidence of 
limitation of arm motion to 25 degrees from side to support 
an increase under pursuant to Diagnostic Code 5201.  

As noted above, in June 2005, the Veteran demonstrated right 
shoulder flexion and abduction to 80 degrees.  At VA 
examination in June 2005, the Veteran demonstrated flexion to 
70 degrees, abduction to 60 degrees, external rotation to 75 
degrees, and internal rotation to 90 degrees.  Later that 
month, the Veteran demonstrated flexion and abduction to 140 
degrees and internal rotation to 60 degrees.  In September 
2005, the Veteran demonstrated flexion to 150 degrees.  In 
December 2005, the Veteran demonstrated right shoulder 
flexion to 90 degrees, abduction to 90 degrees, internal 
rotation to belt line, external rotation to 90 degrees.  In 
March 2006, the Veteran demonstrated flexion to 110 degrees 
active and 150 degrees passive, external rotation to 45 
degrees active and 50 degrees passive, abduction to 80 
degrees passive.  Later that month, the Veteran demonstrated 
right shoulder flexion to 135 degrees, abduction 45 degrees 
prior to physical therapy and 85 degrees after.  In April 
2006, the Veteran demonstrated right shoulder flexion to 180 
degrees, abduction to 120 degrees, internal rotation to belt 
line, and external rotation to 75 degrees.  In January 2007, 
the Veteran demonstrated flexion from zero to 90 degrees with 
pain at 60 degrees, abduction from zero to 90 degrees with 
pain at 60 degrees external rotation from zero to 60 degrees 
with pain at 30 degrees, internal rotation from zero to 60 
degrees with pain at 30 degrees.  At VA examination in 
February, the Veteran demonstrated flexion was to 75 degrees, 
extension to 30 degrees, abduction to 45 degrees, internal 
rotation to 45 degrees, and external rotation to 40 degrees.   
  
There is also no evidence of a current scapulohumeral 
dislocation or other humeral abnormality to support the 
application of Diagnostic Code 5202.

Even taking in consideration the Veteran's complaints of 
pain, the Board finds that the Veteran's disability does not 
warrant an evaluation in excess of 30 percent.  See 38 C.F.R. 
§§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board finds that the evidence does not indicate that the 
range of motion nearly approximates limitation of arm motion 
to 25 degrees from side when considering functional loss due 
to pain.  Therefore, a rating in excess of 30 percent is not 
warranted.

Extraschedular Consideration

The Board is aware that an extraschedular rating is a 
component of an increased rating claim.  Barringer v. Peake, 
22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding on the part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, 
factors for consideration in determining whether referral for 
an extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected right 
shoulder disability presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  The disability does not result 
in symptoms not contemplated by the criteria in the rating 
schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) for assignment of an extraschedular 
evaluation. 


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for degenerative joint disease of the right shoulder is 
denied.


REMAND

With respect to the issue of entitlement to an initial 
evaluation in excess of 40 percent for degenerative joint 
disease of the lumbar spine with discogenic disease, the 
Board notes that the Veteran indicated that he is in receipt 
of disability benefits for his back.  It is unclear since the 
Veteran worked for the U.S. Postal Service whether he is 
receiving Social Security Administration (SSA) or other 
disability benefits.  VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight.  See Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

In addition, the Board notes that the Veteran has complained 
of bilateral lower extremity radiculopathy associated with 
his service-connected lumbar spine disability.  Although the 
February 2009 VA examination included sensory findings, the 
testing was not adequate upon which to base a decision 
regarding the Veteran's claimed lower extremity 
radiculopathy.  Thus, the Veteran should be scheduled to 
undergo VA examination to determine the current severity of 
his current service connected lumbar spine disability, 
including any currently-existing associated lower extremity 
radiculopathy.    

With respect to the issue of entitlement to an initial 
evaluation in excess of 10 percent for scar of left anterior 
thigh, the Board finds that a letter from the Veteran dated 
in October 2008 constitutes a Notice of Disagreement with 
respect to this issue.  The RO must now issue another SOC, 
and the Veteran provided an opportunity to perfect his appeal 
as to this issue.  Therefore, the appropriate Board action is 
to remand the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for bilateral hearing loss, the Veteran 
contends that his hearing is more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  He presented testimony in June 2009 
to the effect that his hearing is worse than when he was last 
examined by VA.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  The Board observes that 
the Veteran last had a VA audio examination for compensation 
and pension purposes in February 2009.  Thus, the appellant 
should be provided an opportunity to report for a current VA 
audio examination to ascertain the current status of his 
service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions 
needed to comply with the VCAA, the 
Veteran and his representative should be 
provided a Statement of the Case as to 
the issue of an initial evaluation in 
excess of 10 percent for scar of left 
anterior thigh.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

2.  The Veteran's medical and 
adjudication records should be requested 
from the agency responsible for 
distribution of any non-VA disability 
benefits. All efforts to obtain these 
records should be fully documented.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his current lumbar spine degenerative 
joint disease with discogenic disease. 
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made. All pertinent 
symptomatology and findings should be 
reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  

Application of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. 
§ 4.45 regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint should be considered. See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The 
examiner should be asked to determine 
whether the Veteran's lumbar spine 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  

The examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
or ankylosis due to pain on use or during 
flare-ups.  

The examiner should identify all lower 
extremity neurological manifestations of 
the Veteran's service-connected lumbar 
spine disability, identify all nerve(s) 
involved and degree of impairment to 
include all symptoms and manifestations 
(whether the involvement is only sensory, 
or if it is characterized by loss of 
reflexes, muscle atrophy, sensory 
disturbances, constant pain, etc.) as 
well as a characterization of the 
symptoms as to whether they represent 
complete paralysis or incomplete 
paralysis.  If incomplete paralysis is 
represented by the manifestations this 
should be characterized as mild, moderate 
or severe.

4.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his bilateral hearing loss.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology 
and findings should be reported in 
detail. Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner is specifically requested to 
fully describe the functional effects 
caused by the Veteran's hearing 
disability.    
 
5.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


